       Case 1:20-cv-03883-ER-GWG Document 14
                                          13 Filed 12/07/20
                                                   11/19/20 Page 1 of 2




                                                 November 19, 2020
Filed Electronically via ECF
Honorable Gabriel W. Gorenstein
U.S. Magistrate Judge                          MEMORANDUM ENDORSEMENT
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

Re:    Prisilla Cabrera vs. Commissioner of Social Security
       Civil Action Number: 1:20-cv-03883-GWG
       Dear U.S. Magistrate Judge Gorenstein,

        The undersigned writes on behalf of Plaintiff, with the consent of Defendant’s counsel, to
respectfully request an extension of time to file Plaintiff’s Motion for Judgment on the Pleadings
and supporting Memorandum of Law in the above matter, and to respectfully request approval of
the proposed amended briefing schedule.

        Plaintiff’s motion and brief are currently due Monday, November 23, 2020. The
undersigned requests a thirty-seven (37) day extension of time to file Plaintiff’s motion and brief,
or up to and including Wednesday, December 30, 2020. This is Plaintiff’s first request for an
extension and opposing counsel consents to this request. The reason for the requested extension
of time is that counsel’s office has had a significant increase of workload due to the global
pandemic and therefore is facing multiple simultaneous deadlines for filing briefs that make this
office unable to meet all deadlines. The pandemic created a backlog of records that are now
being filed at a rapid pace. This is making counsel’s staff’s workload unusually heavy and
therefore makes it difficult to thoroughly and properly prepare the brief by the current deadline.
With this motion we are attempting to manage the filings which will enable us to prepare a
proper merits Brief that meets the expectations of this Court and advocates properly for the
client.

       In accordance with the Court’s Scheduling Order in this matter (Dkt. No. 12), Plaintiff
proposes the following briefing schedule:

           1. Plaintiff’s motion for judgment on the pleadings and supporting
              memorandum due December 30, 2020.

           2. The Commissioner’s responsive pleading and any cross-motion due March
              3, 2020.

           3. Plaintiff’s reply (if any) due March 17, 2020.
      Case 1:20-cv-03883-ER-GWG Document 14
                                         13 Filed 12/07/20
                                                  11/19/20 Page 2 of 2




      Thank you for your consideration.
                                                Respectfully,

                                                /s/ Howard D. Olinsky
                                                Howard D. Olinsky, Esq.
                                                Bar Code H06529
                                                Counsel for Plaintiff
CC: Susan Branagan (opposing counsel)

SO ORDERED.



       December 7, 2020
Dated:____________________                ________________________________
       New York, NY                       Honorable Gabriel W. Gorenstein
                                          U.S. Magistrate Judge
